DETAILED ACTION
This action is pursuant to the claims filed on March 1, 2018. Claims 1-17 are pending. A first action on the merits of claims 1-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, ln. 7: “the a portion” should be changed to –a portion--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the microwire”. However, the claim limitation has insufficient antecedent basis for said claim limitation. 
Claim 10 recites “the microwire”. However, the claim limitation has insufficient antecedent basis for said claim limitation.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Durand et al. (hereinafter ‘Durand’ U.S. PGPub. No. 2015/0141786).
In regards to independent claims 1 & 15, Durand discloses an intrafascicular neural electrode (targeted fascicular interface device 700 in Fig. 7 and device 800 in Fig. 8, [0030]-[0031], [0037]) comprising: 
a microwire body (conductor 720 in Fig. 7 and device 800 in Fig. 8 formed from microwire, nanowires, nanotube assemblies having a small diameter of less than 10 µm forming the interface device, [0030]-[0031]; Fig. 8 illustrates an example of the conductor positioned in the nerve) having a proximal end (proximal end of the exemplary device extending out from the perineurium 800 in Fig. 8), a distal anchoring end (distal end extending of the exemplary device 800 anchored into the epineurium in Fig. 8), and a 
wherein the distal end and/or the middle anchoring portion substantially match(es) the mechanical and biological properties of the target nerve ([0031]: the electrode or microwire is formed from a carbon nanotube or the like which has a flexure rigidity similar to that of nerves; for mechanical compatibility; [0037]: the helical windings 810 is partially coated with collagen for biological compatibility).
In regards to claim 3, Durand further discloses that the intrafascicular neural electrode is made of graphene ([0031], [0035]: note that carbon nanotube is formed from graphene).
In regards to claim 4, Durand further discloses that the microwire body except for the distal anchoring end, is coated with an insulation material ([0031]: an insulator 710 covers at least a portion of the conductor 720 as shown in the generic structure forming the of the intrafascicular device in Fig. 7; [0033], [0037]: the insulator covers the portion of the conductor that is in contact with the edges of the hole in the perineurium or adjacent to the hole which is the middle and the proximal portion). 
In regards to claims 5-6, Durand further discloses that collagen is adsorbed onto the insulation material ([0033]: collagen coated on the insulator).
In regards to independent claims 7 & 17, Durand discloses an intrafascicular neural electrode and a method of use thereof (targeted fascicular interface device 700 in Fig. 7 and device 800 in Fig. 8, [0030]-[0031], [0037]) comprising: 
providing a microwire body (stealthy conductor 720 in Fig. 7 and device 800 in Fig. 8 formed from microwire, nanowires, nanotube assemblies having a small diameter 
inserting a portion of the portion of the microwire assembly into the fascicle so that the distal end, but not the middle anchoring portion, is embedded therein (see Fig. 8, [0037]).
In regards to claims 8-9, Durand further discloses that the middle anchoring portion has a spiral shape and the distal end has a straight, non-spiral shape (see Fig. 8). 
In regards to claims 11-13, 
In regards to claim 14, see the rejection of claim 3. 
In regards to claim 15, Durand further discloses a method for implanting a neural electrode in a fascicle ([0037]), the method comprising the steps of:
inserting a microwire assembly into the fascicle ([0042]), the microwire assembly comprising a microwire body that substantially matches the mechanical and biological properties of the target nerve ([0031]) and is coiled around a needle introducer ([0042]: insertion tool is used to insert and position the targeted fascicular interface device), the microwire body including an anchoring portion (coiled distal end as shown in Figs. 14 15);
uncoiling a portion of the microwire body from around the needle introducer ([0042], [0045]: the interface device is uncoiled from the insertion tool so that only the interface device is positioned into the fascicle); and
withdrawing the needle introducer so that less than the entire anchoring portion of the microwire body remains implanted in the fascicle ([0042],[0045]).
In regards to claim 16, Durand further discloses that the portion of the microwire body is uncoiled so that a distal end of the microwire body remains a spiral-shaped configuration and, upon withdrawing the needle introducer, less than the entire spiral-shaped distal end remains implanted in the fascicle ([0037], [0042], [0045]: the helical winding of the device can be placed partially inside of the fascicle after it is separated from the insertion tool; see Figs. 14 & 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Durand as applied to claim 1 or 7 above, and further in view of Doan (U.S. Pat. No. 7,162,310).
In regards to claims 2 & 10, Durand discloses the invention substantially as claimed in claim 1 or 7 and discussed above. 
Durand further discloses that the microwire [body] may be cylindrical (e.g. having a circular cross-sectional profile) or non-cylindrical (having a non-circular cross-sectional profile), see [0035]. However, Durand is silent as to the microwire [body] having a flattened cross-sectional profile.
Doan teaches providing an electrode having a circular cross-section or a flat wire having a non-circular cross section (col. 5, ln. 29-60).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cross-sectional profile of Durand as already contemplated by Durand so that it has a flat cross-sectional profile as taught by Doan as doing so involves routine skilled in the art and a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.